Citation Nr: 0820717	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-01 026	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of an atrial 
septal defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The Board remanded this case in May 
2007.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1980 to July 2004.

2.  On January 14, 2008, and May 7, 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
notifications from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


